     Case 4:20-mj-08748-N/A-DTF Document 10 Filed 06/08/20 Page 1 of 2




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     FRED A. COCIO
 3   Assistant U.S. Attorney
     State Bar No.: 019428
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: fred.cocio@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
                                                                 20-mj-08748-N/A-DTF
11                         Plaintiff,

12          vs.
                                                       MOTION FOR STATUS CONFERENCE/
13                                                       POTENTIAL CHANGE OF PLEA
     Kiano Taliafero Williams,
14
                           Defendant.
15
16          The United States of America, by and through its attorneys undersigned,

17   respectfully requests that the Court set a status conference in this matter two days prior to

18   the Video Deposition currently scheduled for June 29, 2020, for the following reasons.

19          The plea offer extended in this case requires that a change of plea hearing be

20   conducted two days before the Video Deposition. As such, the government requests a

21   status conference two days prior to the Video Deposition in order to: (1) confirm that the

22   Video Deposition will proceed on the currently scheduled date and that the defense will

23   not be seeking a continuance of the Video Deposition, (2) resolve any outstanding

24   discovery disputes and/or potential evidentiary issues that could arise at the Video

25   Deposition, and (3) make a record that the defendants have been advised of the

26   //

27   //

28   //
     Case 4:20-mj-08748-N/A-DTF Document 10 Filed 06/08/20 Page 2 of 2




 1   [pre-indictment] plea offer in this case and has rejected that plea offer; or, alternatively,
 2   conduct a change a plea hearing if the defendants decide to accept the government’s plea
 3   offer.
 4            Respectfully submitted this 8th day of June, 2020.
 5
                                                               MICHAEL BAILEY
 6                                                             United States Attorney
                                                               District of Arizona
 7
                                                               s/Fred A. Cocio
 8                                                             FRED A. COCIO
                                                               Assistant U.S. Attorney
 9
10
     Copy of the foregoing served electronically or
11   by other means this 8th day of June, 2020 to:
12   All ECF Participants
     Juliana Long Ore-Giron, Esq.
13   Margarita S. Bernal, Esq.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
